Appeal by plaintiff from a judgment declaring the rights and obligations of the parties with respect to stock of defendant which is held by plaintiff and the relationship of such stock to occupancy, pursuant to a lease, in the apartment house of defendant. Judgment, insofar as appealed from, modified on the law and the facts, by striking out the fourth subdivision of the second ordering paragraph, and by adding to the preceding subdivision the words “ and the defendant is obligated to transfer such stock and to issue a certificate therefor.” As so modified, the judgment is unanimously affirmed, with $10 costs and disbursements to respondent. There was no present necessity for a determination of the applicability of the Personal Property Law (§ 162 et seq.) with respect to a “ wrongful ” transfer of stock. Present — Nolan, P. J., Carswell, Adel, Sneed and Wenzel, JJ.